DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              M.L., the mother
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D19-196

                              [May 10, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk Volker, Judge; L.T. Case No. 2016DP000762.

   Gary L. Pickett, West Palm Beach, for appellant.

  Andrew Feigenbaum, West Palm Beach, for appellee Department of
Children and Families.

   Thomasina Moore and Laura J. Lee, Tallahassee, for appellee Guardian
ad Litem Program.

PER CURIAM.

  Affirmed.

GERBER, C.J., May and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.